Citation Nr: 1412950	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-46 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

David Gratz, Counsel





INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970, including combat service in the Republic of Vietnam and his decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which service connection for depressive disorder not otherwise specified (NOS) claimed as a mental condition.

In October 2013, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA) as to the issue of entitlement to service connection for an acquired psychiatric disorder.  The requested opinion was received in December 2013.  In December 2013, the Board informed the Veteran and his representative that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him and his representative a copy of that opinion and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  The Veteran responded that he had no further argument or evidence to submit.  Accordingly, the Board will proceed with the consideration of his case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Remand is to obtain an adequate examination regarding direct service connection for the Veteran's claimed acquired psychiatric disorder.

The decision by the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012) renders the negative nexus opinions by the March 2012 VA examiner and the December 2013 VHA specialist inadequate.  The March 2012 VA examiner opined that an acquired psychiatric disorder other than PTSD was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, in part because "there is no evidence of psychiatric complaints, psychiatric findings, nor psychiatric treatment during to the [sic] military service."  Likewise, the December 2013 VHA specialist found that the Veteran's "records clearly indicate no documentation of psychiatric symptoms while the veteran was in service."

In Reeves, the Federal Circuit held that in the case of a combat veteran not only is the combat injury presumed, but so is the disability that resulted during service from the in-service combat injury.  See also 38 C.F.R. § 3.304(d).  The Veteran meets the criteria of a combat veteran entitled to those presumptions.  Specifically, his Department of Defense (DD) Form 215, dated April 2009, reflects that he earned the Purple Heart Medal.  As the Veteran explained at his March 2012 VA PTSD examination, his combat experience in Vietnam included being injured with a mortar fragment.  An August 1968 service treatment record confirms that he sustained a shrapnel wound to his right forearm in Vietnam.  The Veteran further reported to the March 2012 VA examiner that seeing death in Vietnam was significant, and that he has experienced nightmares and flashbacks related to Vietnam since service.

The aforementioned factual predicates contained in the March 2012 and December 2013 opinions cannot support a negative nexus opinion because the disability that resulted in nightmares and flashbacks must be presumed to have existed in service.  See Reeves v. Shinseki, 682 F.3d at 998-99 (Fed. Cir. 2012); see also 38 C.F.R. § 3.304(d).

On remand, the Agency of Original Jurisdiction (AOJ) should obtain a medical opinion as to whether it is at least as likely as not that the Veteran's acquired psychiatric disorder, including his diagnosed depressive disorder, is related to or had its onset in service.

The Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible on Virtual VA or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

The RO should also request the Veteran's records from the Social Security Administration (SSA) because he informed the July 2012 VA diabetes mellitus examiner that he was granted SSA benefits due to his psychiatric problems as of 2004.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's SSA records and associate them with the claims file.

2.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his psychiatric disabilities that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

3.  Notify the Veteran that he may submit additional lay statements of the nature and onset of his psychiatric symptoms from himself as well as from other individuals who have first-hand knowledge of such symptoms, to include his psychiatric symptoms since service.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  After associating all outstanding records regarding the Veteran's psychiatric disorder(s) with the claims folder, afford the Veteran a VA psychiatric examination.  The examiner must identify all psychiatric disabilities found to be present.  Thereafter, the examiner must opine as to whether it is at least as likely as not that the Veteran has a psychiatric disability that is related to or had its onset in service.  A diagnosis of PTSD must be ruled in or excluded.  The examiner should also state, if a psychotic disorder is diagnosed, whether it developed within one year of his discharge from service.

The examiner should recognize that the Veteran sustained a shrapnel wound in combat in Vietnam in August 1968, and that he earned the Purple Heart.  The examiner should also presume that the Veteran's combat experience resulted in a disability characterized by nightmares and flashbacks in service.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

5.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

